In an action to recover damages for medical malpractice, etc., the defendant appeals from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered October 7, 1997, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment. Triable issues of fact exist as to whether the services rendered by the defendant fell within the continuous treatment doctrine (see, Ganess v City of New York, 85 NY2d 733, 736; Garcia-Alano v Guttman Breast Diagnostic Inst., 188 AD2d 262).
In light of the foregoing, the defendant’s remaining contention need not be addressed. Rosenblatt, J. P., O’Brien, Altman and Friedmann, JJ., concur.